                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: SPECTRUM ALLIANCE, LP,               :
       Debtor                               :
___________________________________         :
                                            :
THE NORTHEAST CARPENTERS                    :
ANNUITY FUND,                               :
     Appellant                              :            CIVIL ACTION
                                            :            NO. 18-0724
       v.                                   :
                                            :
SPECTRUM ALLIANCE, LP,                      :
      Appellee.                             :
___________________________________         :


                                          ORDER

       AND NOW, this 31st day of October, 2019, upon consideration of the Report and

Recommendation prepared by the Honorable Lynne A. Sitarski, United States Magistrate Judge

(ECF No. 12), Appellant’s Objections thereto (ECF No. 13), and Appellee’s Response in

Support of Judge Sitarksi’s Report and Recommendation (ECF No. 15), it is hereby ORDERED

that Judge Sitarksi’s Report and Recommendation is APPROVED AND ADOPTED by this

Court over the Fund’s Objections, and the Order of the Bankruptcy Court is AFFIRMED.



                                                         BY THE COURT:




                                                         /s/ C. Darnell Jones, II
                                                         C. Darnell Jones, II           J.
